Action to recover damages alleged to have been caused by a change of grade of real property resulting in the collecting of surface rain water and the directing of said water to overflow onto the adjoining land, and for other relief. The appeals are from orders dismissing the complaint under subdivision 4 of rule 106 and subdivision 4 of rule 107 of the Rules of Civil Practice. Orders unanimously affirmed, with one bill of $10 costs and disbursements. The complaint does not allege that the water was collected or directed by means of ditches, drains, or channels. (Cf. Bennett v. Cupina, 253 N. Y. 436; Barkley v. Wilcox, 86 N. Y. 140.) Present—Wenzel, Acting P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ.